UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                               No. 01-4019
DAMON MCCARROL SCOTT, a/k/a G,
            Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                               No. 01-4076
DAMON MCCARROL SCOTT, a/k/a G,
            Defendant-Appellee.
                                        
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                            (CR-00-102)

                       Submitted: July 31, 2001

                      Decided: September 5, 2001

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. SCOTT
                             COUNSEL

Jonathan Shapiro, LAW OFFICES OF JONATHAN SHAPIRO, P.C.,
Alexandria, Virginia, for Appellant. Kenneth E. Melson, United
States Attorney, Alessandra DeBlasio, Assistant United States Attor-
ney, Gene Rossi, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Damon McCarrol Scott appeals from his convictions for conspiracy
to distribute cocaine base in violation of 21 U.S.C.A. § 846 (West
1999), and distribution of cocaine base in violation of 21 U.S.C.A.
§ 841 (West 1999 & Supp. 2001). The United States has appealed
from the sentence imposed. Finding no error in either the conviction
or the sentence, we affirm.

   The first issue Scott raises on appeal is whether the prosecutor’s
questions and comments concerning the presence of Scott’s family in
the courtroom, that his nickname was "Gotti," that he gave the nick-
name "Nino" to a friend, the nature of his relationship with his girl-
friend, the fact that he owned a pit-bull, and the alteration of his
appearance before trial prejudiced the jury and denied him a fair trial.
After consideration of the factors in United States v. Wilson, 135 F.3d
291, 299 (4th Cir. 1998), and United States v. Harrison, 716 F.2d
1050, 1052 (4th Cir. 1983), we find that the prosecutor’s questions
and comments did not "so infect[ ] the trial with unfairness as to make
the resulting conviction a denial of due process." Darden v. Wain-
wright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo,
416 U.S. 637, 643 (1974)).
                        UNITED STATES v. SCOTT                        3
   Second, Scott contends that the district court improperly admitted
into evidence a hearsay statement. We find no clear error in the dis-
trict court’s decision to admit the challenged statement under Rule
801(d)(2)(E). See United States v. Blevins, 960 F.2d 1252, 1255 (4th
Cir. 1992) (providing standard). The challenged statement was that in
response to the witness’ query as to when he could obtain crack
cocaine, the declarant informed him that he would be getting some
crack later in the day from a guy named "G," which was a nickname
that Scott used. We agree with the district court that the statement was
not hearsay because it was made in the course of and in furtherance
of the conspiracy, see Fed. R. Evid. 801(d)(2)(E), and was not merely
idle conversation. See United States v. Lewis, 10 F.3d 1086, 1091-92
(4th Cir. 1993); United States v. Capers, 61 F.3d 1100, 1106 (4th Cir.
1995) (finding that statement to potential drug customer about declar-
ant’s past and future trips with defendant was in furtherance of con-
spiracy).

   Scott next contends that the evidence was insufficient to support
the jury’s verdict. We find that the evidence, viewed in the light most
favorable to the government, was sufficient for a reasonable trier of
fact to have found the defendant guilty beyond a reasonable doubt.
See Glasser v. United States, 315 U.S. 60, 80 (1942). Contrary to
Scott’s contention, the testimony of a single uncorroborated informant
can be enough to uphold a conviction. United States v. Wilson, 115
F.3d 1185, 1189-90 (4th Cir. 1997). However, here, there was some
corroboration of the informant’s testimony. Also, tellingly, upon his
arrest, Scott commanded his girlfriend not to say anything and he
apologized to his friend and coconspirator. In sum, we find that the
evidence was sufficient to support Scott’s convictions on both the
conspiracy and the distribution charge. See Glasser, 315 U.S. at 80;
United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).

   The next issue presented by Scott’s appeal is whether the district
court abused its discretion by denying Scott’s requested instruction
defining "reasonable doubt." Because the court adequately instructed
the jury as to the burden of proof, see Victor v. Nebraska, 511 U.S.
1, 5 (1994), and in light of this court’s cautions against defining rea-
sonable doubt, see United States v. Reives, 15 F.3d 42, 44-45 (4th Cir.
1994), we find that the district court did not abuse its discretion in
refusing Scott’s request for an instruction as to the meaning of "rea-
4                      UNITED STATES v. SCOTT
sonable doubt." See United States v. Russell, 971 F.2d 1098, 1107
(4th Cir. 1992) (providing standard).

   The last issue to be addressed in these appeals is presented by the
government’s cross-appeal and presents the question of whether the
court erred in rejecting the government’s argument that, in light of the
court’s finding as to drug amount, Scott was subject to a twenty-year
mandatory minimum sentence under § 841(b)(1)(A). The sentencing
court found that, in light of the Supreme Court’s decision in Apprendi
v. New Jersey, 530 U.S. 466 (2000), without a jury finding as to quan-
tity, the mandatory minimum sentence under § 841(b)(1)(A), did not
apply to Scott’s sentence. Because there was no mandatory minimum
under § 841(b)(1)(C)—the statute under which Scott was to be sen-
tenced without a jury finding as to quantity—the district court applied
the Sentencing Guidelines and imposed a 151-month sentence.

  We find that the district court properly declined to impose the man-
datory minimum sentence under § 841(b)(1)(A), when, because there
were no jury findings as to quantity, the statutory maximum sentence
was that under § 841(b)(1)(C). See United States v. Ramirez, 242 F.3d
348, 351-52 (6th Cir. 2001) (reversing district court’s imposition of
twenty-year mandatory minimum under § 841(b)(1)(A) when drug
quantity found by judge, not jury).

  In conclusion, we affirm Scott’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED